DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the”a  first inventor to file provisions of the AIA .
Claims 1-5 and 7-15 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0203850 to Wang et al. (“Wang”) in view of U.S. Patent No. 8,890,480 to Vian et al. (“Vian”) and U.S. Patent No. 8,564,245 to Bosch et al. (“Bosch”).
Regarding claim 1, Wang teaches a  drive system for an aircraft, comprising: a first energy store (410) for supplying electrical energy (¶¶ [0058], [0106]); a second energy store (420) for supply electrical energy; at least one electric drive for supplying drive power for the aircraft (¶¶ [0058], [0106]); and an energy distribution unit (106) for transmitting the supplied 
Wang teaches that the electrical energy which is supplied by the second energy store is dependent on a charge state of the first energy store (¶¶ [0089]-[0090]), and Wang teaches the first energy store comprises a battery, e.g., a lithium-ion battery (¶ [0106]). Wang, however, does not explicitly teach wherein the electrical energy which is supplied by the second energy store is dependent on a failure probability of individual bundles of a multiplicity of bundles of battery cells within the first energy store.
Vian teaches a drive system for an aircraft, including an energy distribution unit (Col. 11, lines 25-47; Col. 13, lines 5-10), and Vian teaches that when determining the reliability of a battery, e.g., a lithium-ion battery (Col. 5, lines 10-11), it is more accurate to look at the failure probability of the battery, rather than the state of charge of the battery (Col. 8, line 49 to Col. 9, line 4; Col. 4, lines 12-27; Col. 3, lines 1-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wang such that the electrical energy which is supplied by the second energy store is dependent on a failure probability of the battery, as taught by Vian, in order to more accurately assess the reliability of the first energy store. 
Bosch teaches a drive system for a hybrid or electric vehicle, including an energy distribution unit (Col. 1, lines 17-36), and Bosch teaches to establish a failure probability of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wang in view of Vian such that the failure probability of the battery is established by determining a failure probability of individual bundles of a multiplicity of bundles of battery cells within the battery, as taught by Bosch, in order to more accurately assess the reliability of the first energy store. Thus, the combination of Wang, Vian, and Bosch teaches wherein the electrical energy which is supplied by the second energy store is dependent on a failure probability of individual bundles of a multiplicity of bundles of battery cells within the first energy store.
Regarding claim 2, the combination of Wang, Vian, and Bosch teaches wherein the energy distribution unit is configured to transmit the supplied electrical energy of the second energy store to the at least one electric drive only if power which is required by the driver exceeds a predefined limiting value (Wang at ¶ [0069]; claim 1).
Regarding claim 3, the combination of Wang, Vian, and Bosch teaches wherein the energy distribution unit is configured to transmit only the supplied electrical energy of the first energy store to the at least one electric drive if the power required by the driver undershoots the predefined limiting value (Wang at ¶ [0069]; claim 1).
Regarding claim 4, the combination of Wang, Vian, and Bosch teaches wherein the second energy store is a supercapacitor (Wang at ¶ [0106]).
Regarding claim 5, the combination of Wang, Vian, and Bosch teaches wherein the first energy store has a battery cell module that includes the multiplicity of bundles and the bundles 
Regarding claim 7, the combination of Wang, Vian, and Bosch teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein a ratio of a quotient of the power density to the energy density of the second energy store and of a quotient of the power density to the energy density of the first energy store is at least 30.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the ratio being at least 30. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Wang, Vian, and Bosch combination such that the ratio of a quotient of the power density to the energy density of the second energy store and of a quotient of the power density to the energy density of the first energy store is at least 30, in order to improve energy efficiency. 
Regarding claim 8, the combination of Wang, Vian, and Bosch teaches wherein the drive system has at least one motor configured to supply the required drive power for the aircraft during a cruise flight, by using exclusively the supplied electrical energy of the first energy store (Wang at ¶ [0069]; claims 1-3).
Regarding claim 9, the combination of Wang, Vian, and Bosch teaches an aircraft having a drive system according to claim 1 (Wang at ¶ [0067]).
Regarding claim 10, the combination of Wang, Vian, and Bosch teaches wherein the aircraft is a manned aircraft (Vian at FIG. 15; Col. 13, lines 14-30).
Regarding claim 11, Wang teaches a method for supplying drive power for an aircraft, comprising: supplying electrical energy from a first energy store (410) that has a battery cell module (¶¶ [0058], [0106]); supplying electrical energy from a second energy store (420; ¶¶ [0058], [0106]); simultaneously transmitting the supplied electrical energy of the first energy store and the supplied electrical energy of the second energy store to at least one electric drive of the aircraft during a take-off process of the aircraft, wherein the second energy store is at least partially discharged (¶¶ [0069]-[0070], [107]); charging the second energy store by the first energy store to a predefined setpoint value of a state of charge of the second energy store after the at least partial discharging of the second energy store, wherein the charging of the second energy store takes place during a cruise flight of the aircraft (¶¶ [0069]-[0070], [0106]- [107]).
Wang teaches that the electrical energy which is supplied by the second energy store is dependent on a charge state of the first energy store (¶¶ [0089]-[0090]), and Wang teaches the first energy store comprises a battery, e.g., a lithium-ion battery (¶ [0106]). Wang, however, does not explicitly teach the battery cell module includes a multiplicity of bundles of battery cells; and wherein the electrical energy from the second energy store is supplied in an amount that is dependent on a failure probability of individual bundles of the multiplicity of bundle.
Vian teaches a drive system for an aircraft, including an energy distribution unit (Col. 11, lines 25-47; Col. 13, lines 5-10), and Vian teaches that when determining the reliability of a battery, e.g., a lithium-ion battery (Col. 5, lines 10-11), it is more accurate to look at the failure probability of the battery, rather than the state of charge of the battery (Col. 8, line 49 to Col. 9, line 4; Col. 4, lines 12-27; Col. 3, lines 1-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wang such that the electrical energy which is supplied by the 
Bosch teaches a drive system for a hybrid or electric vehicle, including an energy distribution unit (Col. 1, lines 17-36), and Bosch teaches to establish a failure probability of a battery, e.g., a lithium-ion battery (Col. 1, lines 26-28), by determining a failure probability of individual bundles of a multiplicity of bundles of battery cells within the battery (Col. 2, lines 21-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wang in view of Vian such that the failure probability of the battery is established by determining a failure probability of individual bundles of a multiplicity of bundles of battery cells within the battery, as taught by Bosch, in order to more accurately assess the reliability of the first energy store. Thus, the combination of Wang, Vian, and Bosch teaches the battery cell module includes a multiplicity of bundles of battery cells; and wherein the electrical energy from the second energy store is supplied in an amount that is dependent on a failure probability of individual bundles of the multiplicity of bundle.
Regarding claim 12, the combination of Wang, Vian, and Bosch teaches simultaneously transmitting the supplied electrical energy of the first energy store and the supplied electrical energy of the second energy store to the at least one electric drive of the aircraft during a landing process of the aircraft, wherein the second energy store is at least partially discharged (Wang at  ¶¶ [0069]-[0070], [0106]- [107]).
Regarding claim 13, the combination of Wang, Vian, and Bosch teaches transmitting the supplied electrical energy of the second energy store to the at least one electric drive of the 
Regarding claim 14, the combination of Wang, Vian, and Bosch teaches  wherein the second energy store is configured to supply electrical energy to the electric drive such that the electrical energy which is supplied by the second energy store is proportional to the failure probability of individual bundles or battery cells of the first energy store (Vian at Col. 8, line 49 to Col. 9, line 4; Col. 4, lines 12-27; Col. 3, lines 1-18; Bosch at Col. 2, lines 21-56).
Regarding claim 15, the combination of Wang, Vian, and Bosch teaches  wherein the second energy store is configured to supply electrical energy to the electric drive such that the electrical energy which is supplied by the second energy store is proportional to the failure probability of individual bundles or battery cells of the first energy store (Vian at Col. 8, line 49 to Col. 9, line 4; Col. 4, lines 12-27; Col. 3, lines 1-18; Bosch at Col. 2, lines 21-56).
Response to Arguments
Applicant’s arguments filed September 29, 2021 have been considered but are moot in light of the new grounds for rejection. In light of the amendments to the claims filed September 29, 2021, independent claims 1 and 11 are now being rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vian and Bosch. As discussed above, the combination of Wang, Vian, and Bosch teaches each and every element of claims 1 and 11, as well as dependent claims 2-5, 7-10, and 12-15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/Nicholas McFall/            Primary Examiner, Art Unit 3644